Citation Nr: 1610732	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation and/or as secondary to service-connected squamous cell carcinoma of the right posterior shoulder.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2013, the Board remanded the appeal for additional development and it now returns for further appellate review.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As an initial matter, the Board's review of the record reveals that remand is warranted for further development concerning the Veteran's claim that service connection for prostate cancer is warranted based on his exposure to ionizing radiation from nuclear testing during his participation in Operation Hardtack I.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309(d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, such does not include prostate cancer.  Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" and meets the remainder of requirements defined in 38 C.F.R. § 3.311.  Prostate cancer is included in the list of radiogenic diseases.  38 C.F.R. § 3.311(b)(2)(xxiii).  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

As the Veteran's prostate cancer first manifested more than five years after service, the procedural development for claims codified at 38 C.F.R. § 3.311 based on exposure to ionizing radiation are applicable.  See 38 C.F.R. § 3.311(b)(4)(iv).

Development completed by the AOJ in this regard includes an October 2010 letter sent to the Defense Threat Reduction Agency (DTRA), which noted the Veteran's prostate diagnosis and his participation as a "radarman" in nuclear test Operation Hardtack at Pacific Proving Grounds from April 1, 1958 to August 31, 1958.  Such letter requested that DTRA verify the Veteran's participation in a radiation risk activity, provide confirmation of exposure to ionizing radiation, and offer a radiation dose estimate, to include an internal dose to the prostate.  Based upon a January 6, 2011 DTRA response to the October 2010 letter, the AOJ determined in a January 2011 rating decision that the "[DTRA] confirmed you participated in Operation Hardtack I conducted in 1958.  As a participant it was reported you could have received no more than external gamma dose 18 rem; external neutron dose 0.5 rem; internal committed dose to the prostate (alpha) 4 5 rem; internal committed dose to the prostate (beta plus gamma) 2 rem."  The January 2011 rating decision further stated: "Memorandum dated December 21 2006 from Chief Public Health and Environmental Hazards Officer provided instructions for expedited methodology processing using worst case dose assessments provided by DTRA.  The adjusted total prostate dose for Pacific Proving Ground participants is 40 rem.  You were shown to be 19 years of age when exposed to ionizing radiation and prostate cancer diagnosed 49 years after exposure.  The adjusted total prostate dose is less than the applicable screening doses therefore it is our opinion that it is unlikely the prostate cancer resulted from exposure to ionizing radiation during military service."

The Board's review of the claims file, however, does not reflect that the Veteran's claim was ever referred to the Under Secretary for Benefits, as required by 38 C.F.R. § 3.311(b)(1)(iii).  Therefore, a remand is warranted in order to ensure full compliance with the procedural development required under 38 C.F.R. § 3.311, particularly referral to the Under Secretary for Benefits under 38 C.F.R. 
§ 3.311(b)(1)(iii).

The Veteran has alternatively claimed that his prostate cancer is caused or aggravated by his service-connected squamous cell carcinoma of the right shoulder.  In light of such contention, in July 2013, the Board remanded the appeal in order to obtain a VA medical opinion to determine whether the Veteran's prostate cancer was secondarily caused or aggravated by his service-connected skin cancer.  In this regard, the AOJ was specifically directed to "forward the claims file to an appropriate medical doctor for review and a medical opinion as to whether the Veteran's prostate cancer is secondary to his service-connected skin cancer."

In January 2014, a VA physician issued an opinion stating the following:  "[the] Veteran's prostate cancer is not secondary to his service-connected skin cancer.  Prostate cancer is adenocarcinoma and the [V]eteran[']s skin cancer is squamous cell cancer - these two are pathophysiologically different and completely unrelated.  Neither cancer is remotely related to the other and neither causes or places one at risk for or aggravates the other.  There is no literature support for this claim."  The physician did not indicate whether she had reviewed the Veteran's claims file.

Under the circumstances, the Board finds remand is necessary to obtain an addendum opinion clarifying whether review of the claims file was performed by the January 2014 VA physician.  See Stegall, supra.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. 
§ 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. 
§ 3.311(b), (c)(1).   

2.  Return the electronic claims file to the VA physician who authored the January 2014 medical opinion.  If the January 2014 VA physician is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

If the January 2014 VA physician is available, she should confirm that the electronic claims file was reviewed and, thereafter, indicate whether her opinion remains the same. 

If the January 2014 VA physician is NOT available, the new VA examiner should, based on a review of the record, opine as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's service-connected skin cancer caused or aggravated his prostate cancer.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The clinician must provide a complete rationale for all opinions offered.  

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

